 

STRIC

COMPLAIN}: 0 Dera

(for non-prisoner filers without 1oees) “it

nig nov 1H A!
UNITED STATES DISTRICT. COURT: ES

EASTERN DISTRICT OF WISCONSIN

OUR

 

(Full name of plaintiff(s))

(yor tee Meer.

VAY ke

 

 

 

Vv. Case Number:

19-C-168"
(Full name of defendant(s))

MW: i WV “ /G0C Ls (to be supplied by Clerk of Court).
Teh LAWS 1 or / bo pe n 7 -

 

 

 

 

 

A. PARTIES
1. Plaintiff is a citizen of A and resides at
(State)
OLS DIMAS A lute bee We £3206
(Address)

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant

 

(Name)
is (if a person or private corporation) a citizen of

 

Complaint - 1

Case 2:19-cv-01684 Filed 11/14/19 Page 1 of 5 Document 1
 

(State, if known)

 

and (if a person) resides at
(Address, if known)

and (if the defendant harmed you while "O the defendant's job)

worked for V0," | y Jer [Gee nga TES: LG oy,
wn)

 

(Employer’g/ name and address, if kno
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

Lye Deen Viol 1g, C! ;
C77 Ls and
Ofa:met- of desiitd ed LS. Te [LZRS rw G Last
Lp [bi yp / TL
Jo/2|T-P Wa P-p9 4s Wyse Bark.

fi oped Soe

‘ 7 ae
BS, their— Ouaned LUIQNALN. Mes Le

he Bezloton. CBA Cerne | Onde Ay
di 2/5

Case 2:19-cv-01684 Filed CORAS “Page 2of5 Document 1

Toe Np

 
   

 

 

  
     

 
 

them clan Ack to NTS whea

 heckmne! EBT. went Hollie

Ehzabell. Oh. ALC Aad UIQ pe
al Aw B: - a

“sa Wided a ad As phe
Marge Cilhe Lon _iny 2stabe.
WLI TU/ Aclame LIC S- ane

GDS. Mik 01 f Ae May SOL Sag Ke |.
coy

[)wm Le VL sox AI 0d OAS 1

Lt r= # os hed
ol We ums Whe
numba Now ARE HOP: ple £08 Mien.

AL oa

 

 

 

 

 

 

 

 

 

 

Complaint — 3
Case 2:19-cv-01684 Filed 11/14/19 Page 3o0f5 Document 1
C. JURISDICTION
ye I am suing for a violation of federal law under 28 U.S.C. § 1331.
OR
[] I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is
$
D. RELIEF WANTED
Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

/ MOULD “ Mu CWE

Hes eke A {) U 1a Orv

Bee! io Mh — Zhi ty Ma 7 L Lake
Teas WO la Mbp mb- Ave
Meluebere Ws 53219 -I96L 7. -

be t Lived 0
ed dl bmount— 55

 

 

 

 

 

_ Complaint — 4
Case 2:19-cv-01684 Filed 11/14/19 Page 4o0f5 Document 1
 

E. JURY DEMAND
I want a jury to hear my case.
~ YES [_]-NOo

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this __/ ’ : day of _Novimben._» 20_L2.

Submitted,

   
     

HFIAL. 7) 50. SFO

Plaintiff's tt Number

 

Plaintiff's Email Address

 

LOPES DANS M bapa lece WV)
(Mailing Address of Plaintiff) 53 2 OQ oe

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

I DO request that I be allowed to file this complaint without paying the filing fee.
Ihave completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

we 1 DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint -5

Case 2:19-cv-01684 Filed 11/14/19 Page 5of5 Document 1
